869 F. Supp. 157 (1992)
MORANIA NO. 4, INC. and Morania Oil Tanker Corp., Plaintiffs,
v.
Tug McALLISTER SISTERS, her engines, boilers, etc., in rem, and McAllister Brothers, Inc., in personam, and United States of America, Defendants and Third-Party Plaintiffs,
v.
M/V MELVIN H. BAKER, her engines, boilers, etc., in rem, Seaways Shipping Co. and Skaarup Shipping Corporation, Third-Party Defendants.
No. 89 Civ. 7916 (RPP).
United States District Court, S.D. New York.
October 6, 1992.
Janis G. Schulmeisters, Attorney in Charge Torts Branch, Civil Div., U.S. Dept. of Justice New York City by Janis G. Schulmeisters, for the U.S.
Kenny & Stearns, New York City by Stephen Buckley, for plaintiffs/appellees Morania No. 4, Inc. and Morania Oil Tanker Corp.
White & Tomaselli by John J. Tomaselli and Hill, Betts & Nash by Arthur J. Blank, Jr., New York City, for defendants and third-party plaintiffs/appellees Tug McAllister Sisters and McAllister Brothers, Inc.
*158 Walker & Corsa, New York City by Christopher H. Mansuy, for third-party defendants/appellees M/V Melvin H. Baker and Seaways Shipping Co. and Skaarup Shipping Corp.

ORDER
ROBERT P. PATTERSON, Jr., District Judge.
WHEREAS the Court entered Findings of Fact and Conclusions of Law dated November 15, 1991 778 F. Supp. 701; and
WHEREAS the Court issued an Opinion and Order dated December 30, 1991 778 F. Supp. 709; and
WHEREAS the defendant and third-party plaintiff, the United States of America filed a Notice of Appeal on June 5, 1992 and thereafter co-defendants and third party plaintiffs, McALLISTER SISTERS and McAllister Brothers, Inc., filed a Notice of Cross Appeal and third-party defendant, M/V MELVIN H. BAKER, her engines, boilers, etc., in rem, also filed a Notice of Cross Appeal; and
WHEREAS it was suggested by the Staff Counsel of the Second Circuit Court of Appeals to resolve the dispute in accordance with Nestle Co., Inc. v. Chester's Market Inc., 756 F.2d 280 (2d Cir.1985), and
WHEREAS counsel for all parties agreed to request that the Court vacate the Findings of Fact and Conclusions of Law dated November 15, 1991, and vacate the Opinion and Order issued on December 30, 1991; it is now:
ORDERED that the Findings of Fact and Conclusions of Law dated November 15, 1991 be and hereby are vacated; and it is
FURTHER ORDERED that the Opinion and Order issued on December 30, 1991 be and hereby is vacated; and it is
FURTHER ORDERED that the vacatur of the above referred to Findings of Fact and Conclusions of Law and Opinion and Order shall be published in the same manner as these Findings of Fact and Conclusions of Law and the Opinion and Order have been heretofore published. Nothing herein shall affect in any way the terms of the judgment heretofore entered.
SO ORDERED.